DETAILED ACTION 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2014/0164357 A1) in view of Huang et al. (US 2009/0055362 A1).
For claim 1, Collins et al. teaches a method comprising: acquiring one or more filters corresponding to a query [filters to optimize query, 0009: Collins]; acquiring statistics information of one or more database tables [optimizing based on statistics, 0047: Collins]; determining a selectivity of the one or more database tables based on the statistics information [statistics used to make selection of filter, 0049-0050: Collins]; determining whether the selectivity of the one or more database tables satisfies a threshold condition associated with the statistic information [selection based on threshold and statistics, 0055: Collins] but does not teach pushing down the one or more filters to the one or more database tables based on the determination of whether the selectivity of the one or more database tables satisfies the threshold condition.
	Huang et al. teaches pushing down the one or more filters to the one or more database tables based on the determination of whether the selectivity of the one or more database tables satisfies the threshold condition [database system with pushdown analysis, 0041; push down of filtration based on determination from analysis and query element limit reached, 0042-0045: Huang].
Collins et al. (US 2014/0164357 A1) and Huang et al. (US 2009/0055362 A1) are analogous art because they are from the same field of query filtering.
Before the filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify database selection as described by Collins et al. with pushing down filters as taught by Huang et al.
The motivation for doing so would be ”for selectively querying the heterogeneous datastores in the federated system” [0022: Huang]. 
	Therefore, it would have been obvious to combine Collins et al. (US 2014/0164357 A1) and Huang et al. (US 2017/0236123 A1) for database table filter selectivity. 
For claim 2, Collins et al. and Huang et al. teaches:
The method of claim 1, wherein the one or more database tables correspond with one of one or more heterogeneous storage types further comprising: determining a storage type of the one or more heterogeneous storage types based on the one or more database tables [heterogeneous datastores, 0021: Huang]; and wherein pushing down the one or more filters to the one or more database tables is based on the determination of the storage type [push down by storage type, 0033-0034: Huang].
For claim 4, Collins et al. and Huang et al. teaches:
The method of claim 2, wherein pushing down the one or more filters to the one or more database tables includes pushing down the one of more filters using an application programming interface [system for filtration push down, 0043-0045: Huang].
For claim 5, Collins et al. and Huang et al. teaches:
The method of claim 1, wherein the statistics information is periodically cached based on the one or more database tables before being acquired [statistics cached for tenants, 0055: Collins].
For claim 6, Collins et al. and Huang et al. teaches:
The method of claim 1, wherein the query includes a query for a join or semi-join operation [joins for query, 0082: Collins].
For claim 7, Collins et al. and Huang et al. teaches:
The method of claim 1, wherein the one or more database tables includes a big table [database with big table, 0104: Collins].
Claim 8 is a device of the method taught by claim 1.  Collins et al. and Huang et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 9 is a device of the method taught by claim 2.  Collins et al. and Huang et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 11 is a device of the method taught by claim 4.  Collins et al. and Huang et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 12 is a device of the method taught by claim 5.  Collins et al. and Huang et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 13 is a device of the method taught by claim 6.  Collins et al. and Huang et al. teaches the limitations of claim 6 for the reasons stated above.
Claim 14 is a device of the method taught by claim 7.  Collins et al. and Huang et al. teaches the limitations of claim 7 for the reasons stated above.
Claim 15 is a system of the method taught by claim 1.  Collins et al. and Huang et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 16 is a system of the method taught by claim 2.  Collins et al. and Huang et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 18 is a system of the method taught by claim 4.  Collins et al. and Huang et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 19 is a system of the method taught by claim 5.  Collins et al. and Huang et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 20 is a system of the method taught by claim 6.  Collins et al. and Huang et al. teaches the limitations of claim 6 for the reasons stated above.
Claim 21 is a system of the method taught by claim 7.  Collins et al. and Huang et al. teaches the limitations of claim 7 for the reasons stated above.
For claim 22, Collins et al. and Huang et al. teaches:
	The database system according to claim 15, wherein the first server and the second server is a same server [servers can be part of the same server system, 0032-0033: Collins].
Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive.  The examiner respectfully traverses applicant’s argument.
	Applicant argues that Huang et al. (US 2009/0055362 A1) does not teach “pushing down the one or more filters to the one or more database tables based on the determination of whether the selectivity of the one or more database tables satisfies the threshold condition”.  Huang et al. teaches query elements that are pushdownable from the input to the various heterogeneous datastores by performing filtration [0042-0044: Huang].  Pushdown analysis is done before optimizing and transforming [0042: Huang] for filtration of queries to the proper datastores [0045: Huang], thus analysis conditions being met.  Thus Huang et al. clearly teaches “pushing down the one or more filters to the one or more database tables based on the determination of whether the selectivity of the one or more database tables satisfies the threshold condition”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/6/2022 	

/AJITH JACOB/Primary Examiner, Art Unit 2161